The present application is being examined under the first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 4/7/2022.
Claims 14-16 and 18-20 is cancelled. Claims 1 and 17 are amended.
Claims 1-13, 17, 21 and 22 are pending.
Claims 1-13, 17, 21 and 22 are rejected.
Response to Arguments
Applicant`s arguments filed April 7, 2022 have been fully considered but they are not persuasive.
Applicant argued that Taylor, Yamasaki, Nixon, Gilpin and Nesbit does not appear to teach wherein the at least one writer and the plurality of readers are configured for parallel execution and managed by a scheduler; where Applicant argued Applicant argued that Nesbit has nothing to do with the claimed invention. Nesbit relates to a specialized distributed cache system that appears to be designed for multiple clients engaged in various transactions as shown in FIG. 1A of Nesbit. Nesbit has nothing to do with backups and makes no mention of data backup or archiving. Claim 1 recites " wherein the at least one writer is an execution unit of the backup system." Claim 17 recites similar features. Applicants submit that Nesbit appears to relate to sub-chunks, single-sided distributed caches, and other specific features for networks and transactions, none of which are relevant to the pending claim elements. Further, one or more of the readers and writers claimed are each an "execution unit of the backup system." This is not the case with Nesbit, as such, Applicants submit that the claims recite features not taught or suggested by Nesbit. 
However,Ecaminer relies on a newly cited reference Ricketts to teach the limitations.
Applicant further argued that Taylor/Yamasaki/Nixon does not appear to teach wherein all of the files to be backed up are opened in parallel; begin execution of the reader; wherein each reader and the at least oneU.S. Serial No. 14/320,546 Amendment and ResponsePage 3writer is a unit of execution in the backup system. However, Taylor teaches that a thread is a single sequential locus of control comprising a piece of software running on a computer. According to this embodiment, a thread is characterized by the state of the registers in the computer including the program counter that specifies how much of the software has been executed at a specific time and that one or more reader threads 302a-c (collectively referenced as 302) and a single writer thread 301 interface with each analysis thread for communicating data to and from the analysis thread in the remote analysis computer 108. In this regard, the analysis data in the sensor files 106 is read by the reader threads 302 generated by the connection manager 104 upon receipt of an analysis request from the remote analysis thread 300. The read sensor data are then transmitted over the data communications network 102 for analysis by the remote analysis thread 300. Without loss of generality, this structure may be optimized for known sets of sensors to reduce the number of independent threads and connections by allowing reader threads to access multiple files and share connections and reader threads 401, 402 may concurrently access the requested files and transmit the read data to the requesting analysis thread running in the analysis terminal 108 (Paragraphs 0015-0018, 0030, 0043 and 0056-0059) while Nixon teaches performing parallel thread processing (Paragraph 0089) to correspond to the claimed limitations of “wherein all of the files to be backed up are opened in parallel; begin execution of the reader; wherein each reader and the at least oneU.S. Serial No. 14/320,546 Amendment and ResponsePage 3writer is a unit of execution in the backup system”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Taylor et al. (US PGPUB 2007/0265796) (hereinafter ‘Taylor’), in view of Yamasaki (US 7,039,778) (hereinafter ‘Yamasaki’), in view of Nixon (US PGPUB 2003/0004952) in view of Gilpin et al. (US PGPUB 2009/0172322) (hereinafter ‘Gilpin’), and further in view of Ricketts (US PGPUB 2014/0372703) (hereinafter ‘Ricketts’).
As per independent claim 1, Taylor discloses a computer implemented backup system for data backup [(Paragraphs 0001, 0006, 0007 and 0029) where the method of Taylor relates to acquisition, archiving and analyzing data files in a manner that is scalable and computationally efficient], the system comprising: at least one processor [(Paragraph 0042; FIG. 1) where the server 101 is a high performance shared-memory multi-processor]; and operatively associated data storage [(Paragraph 0042; FIG. 1) where the file 106 is stored in a data store], and wherein the system is programmed to: initiate a plurality of readers [(Paragraphs 0010, 0045; FIG.1) where the server is configured with multiple reader threads to correspond to the claimed limitation], wherein initiating the plurality of readers comprises assigning a reader of the plurality of readers a file stored at a source system [(Paragraphs 0010 and 0045; FIG.1) where the server is configured with multiple reader threads that are generated for handling concurrent access of the contents of one or more sensor files identified by the corresponding sensor identifiers to correspond to the claimed limitation], wherein the reader of the plurality of readers is programmed to, when executed: initiate at least one writer [(Paragraphs 0010, 0015, 0019 and 0043; FIG. 1) where the sensor files are written by a single writer thread 105]; wherein the at least one writer is a unit of execution in the backup system [(Paragraphs 0010, 0015, 0019, 0030 and 0043; FIG. 1) where a thread is a single sequential locus of control comprising a piece of software running on a computer. According to this embodiment, a thread is characterized by the state of the registers in the computer including the program counter that specifies how much of the software has been executed at a specific time. A person of skill in the art should recognize, however, that a thread is not limited to this definition, but may include all other definitions that will be apparent to a person of skill in the art].
Despite Taylor teaches the plurality of readers, Taylor does not appear to explicitly disclose wherein the data storage comprises backup cache, wherein the backup cache comprises a plurality of cache locations, wherein the reader of the plurality of readers is programmed to, when executed: send a file open request to the source system, wherein the file open request comprises an indication of the file assigned to the reader, after receiving a reply to the file open request, read a plurality of data blocks from the file assigned to the reader.
However, Yamasaki discloses wherein the data storage comprises backup cache, wherein the backup cache comprises a plurality of cache locations [(Column 5, lines 15-29; FIG. 1) cache 160 includes a plurality of cache locations 162], wherein the reader of the plurality of readers is programmed to, when executed: send a file open request to the source system for each file to be backed up, wherein the file open request comprises an indication of the file assigned to the reader [(Column 6, lines 5-67 and Column 8, lines18-47; FIGs. 3 and 6 and their related text) where the file open request includes a notification of the file assigned to the read routine to be notified to the log accumulation routine 131, where the update log table keeps file update information to teach the claimed limitation of send a file open request to the source system, wherein the file open request comprises an indication of the file assigned to the reader. Also, Yamasaki teaches where the read routine 122 reads data from a present file received from client computer and the restore routine 134 sets update log to the mirrored disk 172 to create a cache copy of the file assigned to the reader at the mirrored disk and wherein the creation of a cache copy can be done after receiving the reply of the file open request of Yamasaki (Column 5, lines 50-67; Column 6, lines 5-28; FIG.3)]; after receiving a reply to the file open request, read a plurality of data blocks from the file assigned to the reader [(Column 5, lines 50-67; Column 6, lines 5-28; FIG.3) where the read routine 122 reads data from a present file received from client computer and the restore routine 134 sets update log to the mirrored disk 172 to create a cache copy of the file assigned to the reader at the mirrored disk and wherein the creation of a cache copy of Gilpin can be done after receiving the reply of the file open request of Yamasaki].  
Taylor and Yamasaki are analogous art aimed to improve performance of data storage management.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the teachings of Taylor and Yamasaki before him or her, to modify the backup system of Taylor to include the log accumulation routine of Yamasaki because it will enhance backup process.
The motivation for doing so would be [“leads to higher reliability” (Column 3, lines 38-39 by Yamasaki).
Despite Taylor teaches the plurality of readers such that the reader threads 401, 402 may concurrently access the requested files and transmit the read data to the requesting analysis thread running in the analysis terminal 108 (Paragraphs 0010, 0045, 0043 and 0056-0059) and where the server is configured with multiple reader threads that are generated for handling concurrent access of the contents of one or more sensor files identified by the corresponding sensor identifiers for efficient computational complexity (Paragraphs 0002, 0010, 0029 and 0045; FIG.1), Taylor/Yamasaki does not appear to explicitly disclose  execute a backup job; initiate the at least one writer, wherein the at least one writer is an execution unit of the backup system, wherein the at least one writer and the plurality of readers are configured for parallel execution.
However, Nixon discloses execute a backup job [(Paragraphs 0040-0041, 0052, 0063-0064, 0068-0069, 0088-0089 and 0094-0098; FIGs. 2 and 7) where whenever a first client first subscribes to a component within the database 203, a lightweight is established for that configuration component within the shared cache 214 and this lightweight reads and stores a copy of the configuration component from the database 203. Thereafter, every other client that subscribes to the same configuration component will have its client thread connected to the same lightweight, which means that the second, third, etc. client that subscribes to this configuration component can read the component from the lightweight instead of from the configuration database 203, which reduces the number of reads from the configuration database 203 to correspond to the claimed limitation], initiate the at least one writer, wherein the at least one writer is an execution unit of the backup system [(Paragraphs 0040-0041, 0052, 0063-0064, 0068-0069, 0088-0089 and 0094-0098; FIGs. 2 and 7) where the database server 202 illustrated in FIG. 7 includes three client threads 216, 217 and 218 which perform different read/write activities for the clients 206, 207 and 208, respectively, and two notify threads 220 and 222 which perform notification activities with respect to the client threads 216, 217 and 218. Generally speaking, each client thread 216, 217 and 218 uses server component objects 226, 227 and 228, respectively, to communicate with the clients through the communication links 230. The server component objects within a particular client thread communicate with different lightweights within the shared cache 214 for each of the different components being accessed by the client and perform this communication using a component data wrapper associated with each such lightweight. Each component data wrapper controls access to an associated lightweight and can be accessed by more than one client thread to correspond to the claimed limitation], wherein the at least one writer and the plurality of readers are configured for parallel execution [(Paragraphs 0040-0041, 0088-0089 and 0094-0098; FIGs. 2 and 7) where the term "thread" refers to a processing path or a processing procedure performed by a processor within the database server and is a known technique of performing parallel processing. Generally speaking, a processor may execute multiple threads simultaneously by interleaving tasks associated with the different threads being executed. For example, the processor may perform, in order, the first step associated with a first thread, the first step associated with a second thread, the first step associated with a third thread, and then the second step associated with the first thread, the second step associated with the second thread, the second step associated with the third thread, and so on. Threads may be added or deleted without effecting other threads being executed. Threads may communicate with each other threads using inter-thread notices or messages. Also, data stored and used by different threads may be thread local, i.e., only known or capable of being accessed by the thread which created or stored the data, where the database server 202 illustrated in FIG. 7 includes three client threads 216, 217 and 218 which perform different read/write activities for the clients 206, 207 and 208, respectively, and two notify threads 220 and 222 which perform notification activities with respect to the client threads 216, 217 and 218. Generally speaking, each client thread 216, 217 and 218 uses server component objects 226, 227 and 228, respectively, to communicate with the clients through the communication links 230. The server component objects within a particular client thread communicate with different lightweights within the shared cache 214 for each of the different components being accessed by the client and perform this communication using a component data wrapper associated with each such lightweight to correspond to the claimed limitation].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the teachings of Taylor before him or her, to modify the backup system of Taylor to include the lightweight threads of Nixon because it will enhance backup process.
The motivation for doing so would be [to improve the overall concurrency of development of a process control system (Paragraph 0043, lines 11-12 by Nixon).
Therefore, it would have been obvious to combine Taylor, Yamasaki and Nixon to obtain the invention as specified in the instant claim.
Despite Taylor teaches the plurality of readers, Taylor/ Nixon does not appear to explicitly disclose create a cache copy of the file assigned to the reader at the backup cache; wherein the at least one writer is programmed to write one or more files from the cache locations of multiple readers to a backup data store.
However, Gilpin discloses create a cache copy of the file assigned to the reader at the backup cache [(Paragraph 0046-0049; FIG. 5) where the buffer creates a cache copy of the file assigned to the reader, and wherein the creation of a cache copy of Gilpin can be done after receiving the reply of the file open request of Yamasaki]; wherein the at least one writer is programmed to write one or more files from the cache locations of multiple readers to a backup data store [(Paragraph 0046-0049; FIG. 5) where the server-side software 218 begins execution of a first reader and initiate the writer to back up the data to the target storage device 125].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the teachings of Gilpin and Taylor before him or her, to modify the backup system of Taylor to include the cache copy of the backup buffer of Gilpin because it will enhance backup process.
The motivation for doing so would be [to increase the overall rate at which backup data is transmitted to the backup server (Paragraph 0037 by Gilpin).
Despite Taylor teaches the plurality of readers, Taylor does not appear to explicitly disclose wherein the at least one writer and the plurality of readers are configured for parallel execution and managed by a scheduler.
However, Ricketts discloses wherein the at least one writer and the plurality of readers are configured for parallel execution and managed by a scheduler [(Paragraphs 0035-0036; FIG.1 and 2) where the scheduler unit 310 receives the processing tasks from the work distribution unit 220 and manages instruction scheduling for one or more thread blocks of each active processing task. The scheduler unit 310 schedules threads for execution in groups of parallel threads, where each group is called a warp. In one embodiment, each warp includes 32 threads. The scheduler unit 310 may manage a plurality of different thread blocks, allocating the thread blocks to warps for execution and then scheduling instructions from the plurality of different warps on the various functional units to correspond to the claimed limitation].  
Taylor and Ricketts are analogous art aimed to improve performance of data storage management.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the teachings of Taylor and Ricketts before him or her, to modify the backup system of Taylor to include the scheduler unit of Ricketts because it will enhance backup process.
The motivation for doing so would be [“reducing the latency” (Paragraph 0015 by Ricketts).
Therefore, it would have been obvious to combine Gilpin, Taylor, Ricketts and Yamasaki to obtain the invention as specified in the instant claim.
As per dependent claim 2, Taylor discloses wherein each of the plurality of readers is an object selected from the group consisting of a lightweight process or a thread [(Paragraphs 0010 and 0045; FIG.1) where the server is configured with multiple reader threads that are generated for handling concurrent access of the contents of one or more sensor files identified by the corresponding sensor identifiers to correspond to the claimed limitation], and wherein the first and the second reader read data blocks from one or more files stored at the source system [(Paragraphs 0010, 0017 and 0045; FIG.1) where the server is configured with multiple reader threads that are generated for handling concurrent access of the contents of one or more sensor files identified by the corresponding sensor identifiers stored within the server 101 to correspond to the claimed limitation]. 
As per claim 3, Yamasaki discloses wherein the source data store is a component of a network attached storage (NAS) [(Column 5, lines 50-67; FIG.2) where the disks 170-172 are components of NAS apparatus 200]. 
As per claim 4, Yamasaki discloses wherein the source data store is in communication with a plurality of client devices [(Column 5, lines 21-67; FIGs. 1-2) where the disks 170-172 are connected via a network to a plurality of client devices]. 
As per claim 5, Yamasaki discloses wherein initiating each of the plurality of readers also comprises assigning the first reader and the second reader at least a portion of the data storage and associating each of the first reader and the second reader with computer program instructions [(Column 5, lines 42-50 and Column 6, lines 12-40; FIG.4) where read routine notifies the read request to the reconstruction routine to read a file that assigns a portion of the data storage, and the mirror control program includes program instruction to accumulate file update information to teach the claimed limitation of associating readers with computer program instructions].
As per claim 7, Gilpin discloses wherein reading the plurality of data blocks from the file assigned to the first reader comprises directing at least one read request to the source system [(Paragraph 0033) where backup software 218 directs read request to client computer 80 to begin backing up data].
As per claim 8, Gilpin discloses wherein the at least one processor comprises a first processor core, and wherein the first and second reader are both executed at the first processor core [(Paragraph 0026-0028) where the processor 120 that is compatible with x86 architecture that include processor cores executes the backup software 218 that instructs the readers to perform backup].
As per claim 9, Gilpin discloses wherein resuming execution of the first reader comprises resuming execution of the first reader at the first processor core [(Paragraph 0026-0028) where the processor 120 that is compatible with x86 architecture that include processor cores executes the backup software 218 that instructs the readers to perform backup].
As per claim 10, Gilpin discloses wherein the system is further programmed to execute the at least one writer at the first processor core [(Paragraph 0032) where backup software 218 includes a writer module that implements one or more processes or threads that executes to write backup data to target device 125 to teach the claimed limitation execute the writer at the first processor core].
As per claim 11, Gilpin discloses wherein the resuming execution of the first reader is after receiving the reply to the first reader file open request [(Paragraph 0026-0028) where the processor 120 that is compatible with x86 architecture that include processor cores executes the backup software 218 that instructs the readers to perform backup and where it will be obvious to execute the reader after receiving reply to the file open request of Yamasaki].
As per claim 12, Yamasaki discloses wherein each of the plurality of readers is programmed to, when executed, after sending the fire open request, determine whether a reply to the file open request has been received [(Column 6, lines 12-40; FIG.4) where the read routine 122 notifies the request to the reconstruction routine 133 and sets the update log in a range of time to the file and returns the file to the read routine].
As per claim 13, Gilpin discloses wherein the first reader and the second reader are programmed to, when executed and after creating a cache copy of the file: determine that the backup cache is not full; determine that a second file is assigned to the reader; and create a cache copy of the second file assigned to the reader at the backup cache [(Paragraphs 0047-0049) where readers whose buffers have already been written to storage device 125 communicates with their respective client computers 80 to receive additional data to be stored in respective buffers to replenish the buffers, where backup image or dataset includes several files and identified as a single backup where the reader assigns different files from the group during backup].
Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Taylor et al. (US PGPUB 2007/0265796) (hereinafter ‘Taylor’), in view of Yamasaki (US 7,039,778) (hereinafter ‘Yamasaki’), in view of Nixon (US PGPUB 2003/0004952), ) in view of Nesbit et al. (US 9,164,702) (hereinafter ‘Nesbit’), in view of Gilpin et al. (US PGPUB 2009/0172322) (hereinafter ‘Gilpin’), and further in view of Ricketts (US PGPUB 2014/0372703) (hereinafter ‘Ricketts’).

As per independent claim 17, Taylor discloses a computer implemented system for data backup [(Paragraphs 0001, 0006, 0007 and 0029) where the method of Taylor relates to acquisition, archiving and analyzing data files in a manner that is scalable and computationally efficient], the system comprising: initiating, by a computer system, a plurality of readers, wherein the plurality of readers comprises a first reader and a second reader [(Paragraphs 0010, 0045; FIG.1) where the server is configured with multiple reader threads to correspond to the claimed limitation], wherein initiating the plurality of readers comprises assigning a reader of the plurality of readers a file stored at a source system [(Paragraphs 0010 and 0045; FIG.1) where the server is configured with multiple reader threads that are generated for handling concurrent access of the contents of one or more sensor files identified by the corresponding sensor identifiers to correspond to the claimed limitation], wherein the computer system comprises at least one processor [(Paragraph 0042; FIG. 1) where the server 101 is a high performance shared-memory multi-processor]; and associated memory [(Paragraph 0042; FIG. 1) where the file 106 is stored in a data store], begin, by the computer system, execution of a first reader selected from the plurality of readers [(Paragraphs 0038 and 0045) where the reader threads are being executed and shown in as ellipses], wherein each reader and the at least one writer is a unit of execution in the backup system [(Paragraphs 0010, 0015, 0019, 0030 and 0043; FIG. 1) where a thread is a single sequential locus of control comprising a piece of software running on a computer. According to this embodiment, a thread is characterized by the state of the registers in the computer including the program counter that specifies how much of the software has been executed at a specific time. A person of skill in the art should recognize, however, that a thread is not limited to this definition, but may include all other definitions that will be apparent to a person of skill in the art].
Despite Taylor teaches the plurality of readers, Gilpin does not appear to explicitly disclose sending, by the first reader, a file open request to the source system for each file to be backed up, wherein the file open request comprises an indication of the file assigned to the first reader, reading, by the first reader, a plurality of data blocks from the file assigned to the reader.
However, Yamasaki discloses sending, by the first reader, a file open request to the source system for each file to be backed up, wherein the file open request comprises an indication of the file assigned to the first reader, and an indication of the file assigned to the second reader [(Column 6, lines 43-67; FIG.6) where the file open request includes a notification of the file assigned to the read routine to be notified to the log accumulation routine 131, where the update log table keeps file update information to teach the claimed limitation of send a file open request to the source system, wherein the file open request comprises an indication of the file assigned to the reader for each of the first and second readers]; reading, by the first reader, a plurality of data blocks from the file assigned to the reader [(Column 5, lines 50-67; Column 6, lines 5-28; FIG.3) where the read routine 122 reads data from a present file received from client computer and the restore routine 134 sets update log to the mirrored disk 172 to create a cache copy of the file assigned to the reader at the mirrored disk and wherein the creation of a cache copy of Gilpin can be done after receiving the reply of the file open request of Yamasaki].  
Taylor and Yamasaki are analogous art aimed to improve performance of data storage management.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the teachings of Taylor and Yamasaki before him or her, to modify the backup system of Taylor to include the log accumulation routine of Yamasaki because it will enhance backup process.
The motivation for doing so would be [“leads to higher reliability” (Column 3, lines 38-39 by Yamasaki).
Despite Taylor teaches the plurality of readers such that the reader threads 401, 402 may concurrently access the requested files and transmit the read data to the requesting analysis thread running in the analysis terminal 108 (Paragraphs 0010, 0045, 0043 and 0056-0059) and where where the server is configured with multiple reader threads that are generated for handling concurrent access of the contents of one or more sensor files identified by the corresponding sensor identifiers for efficient computational complexity (Paragraphs 0002, 0010, 0029 and 0045; FIG.1), Taylor/Gilpin does not appear to explicitly disclose wherein all of the files to be backed up are opened in parallel, wherein the first reader and the second reader read data in parallel from the source system, initiating a backup job comprising a plurality of readers and at least one writer, wherein the plurality of readers and at least one writer are execution units of a backup system.
However, Nixon discloses wherein all of the files to be backed up are opened in parallel, wherein the first reader and the second reader read data in parallel from the source system [(Paragraphs 0040-0041, 0088-0089 and 0094-0098; FIGs. 2 and 7) where the term "thread" refers to a processing path or a processing procedure performed by a processor within the database server and is a known technique of performing parallel processing. Generally speaking, a processor may execute multiple threads simultaneously by interleaving tasks associated with the different threads being executed. For example, the processor may perform, in order, the first step associated with a first thread, the first step associated with a second thread, the first step associated with a third thread, and then the second step associated with the first thread, the second step associated with the second thread, the second step associated with the third thread, and so on. Threads may be added or deleted without effecting other threads being executed. Threads may communicate with each other threads using inter-thread notices or messages. Also, data stored and used by different threads may be thread local, i.e., only known or capable of being accessed by the thread which created or stored the datato correspond to the claimed limitation],  initiating a backup job comprising a plurality of readers and at least one writer [(Paragraphs 0040-0041, 0052, 0063-0064, 0068-0069, 0088-0089 and 0094-0098; FIGs. 2 and 7) where The database server 202 illustrated in FIG. 7 includes three client threads 216, 217 and 218 which perform different read/write activities for the clients 206, 207 and 208, respectively, and two notify threads 220 and 222 which perform notification activities with respect to the client threads 216, 217 and 218. Generally speaking, each client thread 216, 217 and 218 uses server component objects 226, 227 and 228, respectively, to communicate with the clients through the communication links 230. The server component objects within a particular client thread communicate with different lightweights within the shared cache 214 for each of the different components being accessed by the client and perform this communication using a component data wrapper associated with each such lightweight. Each component data wrapper controls access to an associated lightweight and can be accessed by more than one client thread to correspond to the claimed limitation]; wherein the plurality of readers and at least one writer are execution units of a backup system [(Paragraphs 0040-0041, 0052, 0063-0064, 0068-0069, 0088-0089 and 0094-0098; FIGs. 2 and 7) where whenever a first client first subscribes to a component within the database 203, a lightweight is established for that configuration component within the shared cache 214 and this lightweight reads and stores a copy of the configuration component from the database 203. Thereafter, every other client that subscribes to the same configuration component will have its client thread connected to the same lightweight, which means that the second, third, etc. client that subscribes to this configuration component can read the component from the lightweight instead of from the configuration database 203, which reduces the number of reads from the configuration database 203 to correspond to the claimed limitation].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the teachings of Gilpin and Taylor before him or her, to modify the backup system of Taylor to include the lightweight threads of Nixon because it will enhance backup process.
The motivation for doing so would be [to improve the overall concurrency of development of a process control system (Paragraph 0043, lines 11-12 by Nixon).
Therefore, it would have been obvious to combine Gilpin, Taylor, Yamasaki and Nixon to obtain the invention as specified in the instant claim.
Despite Taylor teaches the plurality of readers, Gilpin does not appear to explicitly disclose creating, by the first reader, a cache copy of the file assigned to the reader at a backup cache; initiating , by the computer system, at least one writer; and writing, by the at least one writer, the at least one file from the back-up cache to a backup data store.
However, Gilpin discloses creating, by the first reader, a cache copy of the file assigned to the reader at a backup cache [(Paragraph 0046-0049; FIG. 5) where the buffer creates a cache copy of the file assigned to the reader]; initiating , by the computer system, at least one writer; and writing, by the at least one writer, the at least one file from the back-up cache to a backup data store [(Paragraph 0046-0049; FIG. 5) where the server-side software 218 begins execution of a first reader and initiate the writer  to back up the data to the target storage device 125]..
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the teachings of Gilpin and Taylor before him or her, to modify the backup system of Taylor to include the cache copy of the backup buffer of Gilpin because it will enhance backup process.
The motivation for doing so would be [to increase the overall rate at which backup data is transmitted to the backup server (Paragraph 0037 by Gilpin).
Despite Taylor teaches the plurality of readers, Taylor does not appear to explicitly disclose upon a detection of an occurrence of a read error with respect to at least one data block selected from the plurality of data blocks, the reader is programmed to: determine that a writer selected from the at least one writer is active; and notify the writer of the read error.
However, Nesbit discloses upon a detection of an occurrence of a read error with respect to at least one data block selected from the plurality of data blocks, the reader is programmed to: determine that a writer selected from the at least one writer is active; and notify the writer of the read error [(Column 2, lines 6-15; Column 7, lines 62-67; Column 10, lines 47-67, Column 19, lines 52-67 and Column 20, lines 1-35; FIG.1B, 1C and 2C) where the sub-chunk checksum 314 may fail a compare for one of three reasons: 1) the data read was corrupted by a concurrent write; 2) the data was corrupted while in transit to the client; or 3) the data stored in the memory host is corrupt. Cases 1 and 2 are transient errors. Transient errors are resolved by retrying the sub-chunk read. Case 3 is a permanent error that may require the client to notify the curator of a corrupt sub-stripe 322n. To differentiate between a transient error and a permanent error, the client 120 may re-read the sub-chunk data 312 and the sub-chunk metadata 328. The reader 410a then checks a sub-chunk lock-word 316 and re-computes and compares the sub-chunk checksum 314. If the checksum error still exists and a sub-chunk version number 318 has changed since the sub-chunk 326n was initially read, then the checksum compare failure was likely caused by a concurrent write so the reader 410a retries the sub-chunk read. If the version number 318 has not changed since the sub-chunk 326n was initially read, then the error is permanent and the reader 410a notifies the curator 210, and the curator 210 tries to reconstruct the data of the chunk 320n.sub.k. If the curator 210 is unable to reconstruct the chunk data, the curator 210 replaces the old chunk 320n.sub.k with a new uninitialized chunk 320n.sub.k. Unlike locking, the checksum compare method for detecting read/write conflicts does not actually care if a conflicting write existed, as long as the data is consistent. For example, if the data is being overwritten with identical data, or if a write is preparing to start, but has not actually begun, or has just finished, the locking method will cause the read to fail unnecessarily, while the checksum compare will allow the read to succeed. Since the time between locking and unlocking may be much greater than the duration of an actual write, this can be a significant improvementto correspond to the claimed limitation].  
Taylor and Nesbit are analogous art aimed to improve performance of data storage management.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the teachings of Taylor and Nesbit before him or her, to modify the backup system of Taylor to include the curator of Nesbit because it will enhance backup process.
The motivation for doing so would be [“achieve lower latency and higher throughput without increasing the cost of the system” (Column 24, lines 32-34 by Nesbit).
Despite Taylor teaches the plurality of readers, Taylor does not appear to explicitly disclose wherein the at least one writer and the plurality of readers are configured for parallel execution and managed by a scheduler.
However, Ricketts discloses wherein the at least one writer and the plurality of readers are configured for parallel execution and managed by a scheduler [(Paragraphs 0035-0036; FIG.1 and 2) where the scheduler unit 310 receives the processing tasks from the work distribution unit 220 and manages instruction scheduling for one or more thread blocks of each active processing task. The scheduler unit 310 schedules threads for execution in groups of parallel threads, where each group is called a warp. In one embodiment, each warp includes 32 threads. The scheduler unit 310 may manage a plurality of different thread blocks, allocating the thread blocks to warps for execution and then scheduling instructions from the plurality of different warps on the various functional units to correspond to the claimed limitation], wherein scheduler schedules the plurality of readers such that multiple file initialization requests are active simultaneously [(Paragraphs 0035-0036; FIG.1 and 2) where each scheduler unit 310 includes one or more instruction dispatch units 315. Each dispatch unit 315 is configured to transmit instructions to one or more of the functional units. In the embodiment shown in FIG. 3, the scheduler unit 310 includes two dispatch units 315 that enable two different instructions from the same warp to be dispatched during each clock cycle. In alternative embodiments, each scheduler unit 310 may include a single dispatch unit 315 or additional dispatch units 315 to correspond to the claimed limitation].  
Taylor and Ricketts are analogous art aimed to improve performance of data storage management.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the teachings of Taylor and Ricketts before him or her, to modify the backup system of Taylor to include the scheduler unit of Ricketts because it will enhance backup process.
The motivation for doing so would be [“reducing the latency” (Paragraph 0015 by Ricketts).
Therefore, it would have been obvious to combine Gilpin, Taylor and Yamasaki to obtain the invention as specified in the instant claim.
Claims 6 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gilpin, in view of Taylor in view of Nixon in view of Yamasaki, as applied to claim 1 above, in view of English et al. (US 7,373,640) (hereinafter ‘English’).
As per claim 6, Gilpin/ Taylor/Nixon /Nesbit/Yamasaki discloses the system of claim 1. 
Gilpin discloses wherein initiating the first reader also comprises assigning the first reader a second file [(Paragraph 0049) where backup image or dataset includes several files and identified as a single backup where the reader assigns different files from the group during backup].
Gilpin/ Taylor /Yamasaki does not appear to explicitly disclose wherein the system is further programmed to: after the first reader writes the file and the second file to the backup cache, terminate the first reader.
However, English discloses wherein the system is further programmed to: after the first reader writes the file and the second file to the backup cache, terminate the first reader [(Column 9, lines 45-61 and Column 13, line 34-51) where the process scheduler schedules a kernel process to execute on the processor until the process`s execution has completed and terminated where it will be obvious to one of ordinary skilled in the art to terminate the first reader after the first reader writes the file and the second file to the backup cache of Gilpin/Yamasaki as claimed]. 
Gilpin/ Taylor /Yamasaki and English are analogous art aimed to improve performance of data storage management.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the teachings of Gilpin/Yamasaki and English before him or her, to modify the system of Taylor /Gilpin/Yamasaki to include the scheduler of English because it will enhance backup performance.
The motivation for doing so would be [“maximizes the system`s processor utilization” (Column 2, lines 23-24 by English).
 Therefore, it would have been obvious to combine Gilpin/ Taylor /Yamasaki and English to obtain the invention as specified in the instant claim.
As per claim 21, English discloses after the first reader has sent a first reader file open request to the source system, halt execution of the first reader; after halting execution of the first reader, begin execution of a second reader selected from the plurality of readers; receive a reply to the first reader file open request; and after receiving the reply to the first reader file open request, resume execution of the first reader [(Column 1, lines 40-59, Column 10, lines 1-15 and Column 10, lines 1-35) where the process scheduler maintains a run queue and dequeues a process for the processor then re-enqueues the process after the processor finishes the process`s execution where it will be obvious to one of ordinary skilled in the art for the process`s scheduler to halt execution of the first order, begin execution of a second reader, receive a reply to the first reader open request and resume execution of the first reader of Gilpin/Yamasaki as claimed].
Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gilpin, in view of Taylor in view of Nixon in view of Yamasaki in view of Nesbit , as applied to claim 17 above, in view of English et al. (US 7,373,640) (hereinafter ‘English’).
As per claim 22, Gilpin/ Taylor/Nixon /Nesbit/Yamasaki discloses the method of claim 1. 
Gilpin discloses wherein initiating the first reader also comprises assigning the first reader a second file [(Paragraph 0049) where backup image or dataset includes several files and identified as a single backup where the reader assigns different files from the group during backup].
Gilpin/ Taylor /Yamasaki does not appear to explicitly disclose after the first reader has sent a first reader file open request to the source system, halt execution of the first reader; after halting execution of the first reader, begin execution of a second reader selected from the plurality of readers; receive a reply to the first reader file open request; and after receiving the reply to the first reader file open request, resume execution of the first reader.
However, English discloses after the first reader has sent a first reader file open request to the source system, halt execution of the first reader; after halting execution of the first reader, begin execution of a second reader selected from the plurality of readers; receive a reply to the first reader file open request; and after receiving the reply to the first reader file open request, resume execution of the first reader [(Column 1, lines 40-59, Column 10, lines 1-15 and Column 10, lines 1-35) where the process scheduler maintains a run queue and dequeues a process for the processor then re-enqueues the process after the processor finishes the process`s execution where it will be obvious to one of ordinary skilled in the art for the process`s scheduler to halt execution of the first order, begin execution of a second reader, receive a reply to the first reader open request and resume execution of the first reader of Gilpin/Yamasaki as claimed]. 
Gilpin/ Taylor /Yamasaki and English are analogous art aimed to improve performance of data storage management.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the teachings of Gilpin/Yamasaki and English before him or her, to modify the system of Taylor /Gilpin/Yamasaki to include the scheduler of English because it will enhance backup performance.
The motivation for doing so would be [“maximizes the system`s processor utilization” (Column 2, lines 23-24 by English).
 Therefore, it would have been obvious to combine Gilpin/ Taylor /Yamasaki and English to obtain the invention as specified in the instant claim.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Gebril whose telephone number is (571)270-1857 and email address is mohamed.gebril @uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMED M GEBRIL/Primary 0.Examiner, Art Unit 2135